Citation Nr: 1505173	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to service-connected prostate cancer.

2. Entitlement to service connection for right shoulder strain, claimed as residuals of broken collar bone.

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2012 and a rating in excess of 70 percent thereafter.

4. Entitlement to total disability due to individual unemployability (TDIU).

5. Whether the reduction for the evaluation of prostate cancer from 100 percent to 20 percent effective April 1, 2010 and to 40 percent effective September 28, 2012 was proper, including entitlement to an increased rating.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for a jaw condition.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to July 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2009, August 2012, and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In a November 2014 letter the Veteran withdrew his request for a Board hearing.

The issues of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's back disability did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is not due to or aggravated by treatment for his service-connected prostate cancer.

2. The Veteran does not have a current right shoulder injury that was incurred in service or is etiologically related to service.

3. Prior to September 28, 2011, the Veteran's PTSD manifest with symptoms including irritability and anger outbursts, nightmares, and flashbacks, causing occupational and social impairment with reduced reliability and productivity.

4. As of September 28, 2011, the Veteran's PTSD manifest with symptoms including anxiety, depression, insomnia, irritability, compulsively checking for security reasons, suicidal ideation, panic attacks, and flashbacks, causing occupational and social impairment with deficiencies in most areas.

5. In a July 2009 rating decision, the RO proposed to reduce the disability evaluation for residuals of prostate cancer from 100 percent to 0 percent.  The RO promulgated the proposed reduction in a December 2009 rating decision, effective April 1, 2010.  In January 2011 the RO increased the disability evaluation for residuals of prostate cancer from 0 percent to 20 percent, effective April 1, 2010.  The reduction was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

6. Prior to September 28, 2012, the residuals of the Veteran's prostate cancer included nocturia two to three times per night, daytime voiding every two hours, and urinary leakage requiring the use of absorbent material once or twice a week.

7. As of September 28, 2012, the Veteran's urinary frequency required voiding five or more times per night and at intervals of one two hours during the day with no urine leakage requiring the use of absorbent material.

8. The Veteran does not have a current jaw disability as a result of negligent treatment at a VA medical center.



CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

2. The criteria for service connection for right shoulder strain, claimed as residuals of broken collar bone, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for an evaluation in excess of  50 percent for PTSD prior to September 28, 2011 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

4. The criteria for an evaluation of 70 percent, but no higher, for PTSD effective September 28, 2011 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

5. The reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent effective April 1, 2010 and in excess of 40 percent effective September 28, 2012 was proper. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2014).

6. The criteria for an evaluation in excess of 20 percent effective April 1, 2010 and in excess of 40 percent effective September 28, 2012 for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7528 (2014).

7. The criteria for compensation under 38 U.S.C.A. § 1151 for a jaw disability have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Back

The Veteran contends he has a back disability secondary to radiation therapy for service-connected prostate cancer.

VA radiation oncology treatment notes reflect that the Veteran denied flank and back pain multiple times during his November and December 2008 prostate cancer treatment.  The Veteran also denied back pain at his May 2009 VA genitourinary examination.  An August 2011 VA treatment note reflects that the Veteran complained of back pain with an onset six months prior.

In July 2013 the Veteran underwent a VA examination.  Although the examiner reviewed the Veteran's VA treatment records, she did not review his claims folder.  The examiner diagnosed lumbar spine degenerative disc disease based on VA MRI records.  

The Veteran told the examiner that his back pain started when he had radiation treatment for prostate cancer.  Prior to that time he reported that he rarely had low back pain.

The VA examiner opined that the Veteran's back condition is less likely than not a result of his treatment for prostate cancer.  The examiner opined that the Veteran's lumbar spine degenerative disc disease is most likely due to the aging process.  She noted that the Veteran's treatment records indicate his back pain began in 2011 when he was about 62 years old.  The examiner further noted that the 2011 MRI showed annular tears and annular tears occur in the early stages of disc degeneration.  The examiner further noted that radiation oncology notes during the Veteran's prostate cancer treatment did not record any complaints of low back pain.

The RO obtained another VA medical opinion in December 2013.  The Veteran did not undergo an examination, but the VA doctor reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's spinal degenerative disc disease is due to his radiation therapy.  The examiner stated that lumbar disc degeneration and tears are not a recognized complication of prostate radiation therapy.

The Board acknowledges the Veteran's contention that his current back condition is a result of his prostate cancer treatment, but finds that a preponderance of the competent medical evidence is against such a finding.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the VA medical opinion evidence does not support finding that there is a connection between the Veteran's diagnosed degenerative disc disease and his prostate cancer treatment.  While the Veteran himself may believe there is a connection, the Board finds that his lay statements are not probative evidence supporting his claim as the etiology of degenerative disc disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board also notes that medical records during and shortly after the Veteran's 2008 treatment indicate that the Veteran denied back pain at that time.

The Board further finds that the evidence does not support, and the Veteran has not alleged that his back condition is directly related to his service.

The Veteran denied recurrent back pain on his July 1972 report of medical history and his spine was found normal on examination.  The Veteran has further stated in connection with his claim that his back pain did not start until at least 2008.  Thus, the evidence does not support that the Veteran's degenerative disc disease was incurred in service, arose to a compensable degree within a year of his separation from service, or is otherwise causally connected to his service.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Residuals of Broken Collar Bone

The Veteran has claimed service connection for residuals of a broken collar bone incurred in service as the result of a motorcycle crash.

The Veteran's service treatment records reflect that the Veteran was involved in a motorcycle accident in June 1972.  He reported pain in his right shoulder.  An x-ray showed no fracture or dislocation and no bony abnormalities of the chest.  He was diagnosed with a contusion.

The Veteran's upper extremities were noted to be normal at his July  1972 separation examination.  He denied having a painful or trick shoulder on his accompanying report of medical history.

The Veteran was afforded a VA examination in December 2013.  He reported intermittent right shoulder strain.  His examination was normal.  The examiner opined that it is less likely than not that the Veteran's current shoulder complaints are related to his service.  The examiner noted that his current examination was normal and service treatment records indicate he was diagnosed with only a contusion in service, not a fracture as the Veteran recalled.

As an initial matter, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  VA treatment records do not indicate the diagnosis of a shoulder disability, and the Veteran's December 2013 VA shoulder examination was normal.

Further, notwithstanding the lack of diagnosis, the December 2013 VA examiner opined that the Veteran's current shoulder complaints are less likely than not related to his service.  

The Board notes that the VA examiner also suggested that the Veteran attributed his shoulder pain to his treatment for prostate cancer.  However, there is no competent medical evidence to suggest a connection.

As a preponderance of the evidence is against finding that the Veteran has a current shoulder disability due to his service or any service-connected condition, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's PTSD is currently evaluated as 50 percent disabling effective November 14, 2008 and 70 percent disabling effective September 28, 2012 under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In December 2008 the Veteran underwent an initial PTSD evaluation at the VA.  He was noted to attend religious services regularly and reported a good relationship with his children.  He reported enjoying kayaking and stated that he works when he can due to cancer treatment.  The examiner noted he appeared well oriented with no apparent psychosis.  The Veteran reported distressing thoughts daily, nightmares once or twice a week, and flashbacks once a week.  He said he gets irritable and has angry verbal outbursts two days a week.  He reported feeling unable to stop the anger.  He reported scanning his surroundings constantly and said he is easily started by noise.  He reported gaps in his memory and difficulty retaining when he has read.  He was assigned a GAF of 51.

In February 2009 a VA mental health treatment note reflects the Veteran was assigned a GAF 55.

In May 2009 the Veteran was afforded a VA PTSD examination.  He reported having a bad temper, difficulty falling asleep every night, intrusive thoughts twice a week, feeling always a bit anxious, and being easily startled, hypervigilant, and intolerant of crowds.  He reported he last worked three years ago but quit after having an argument with his brother who owned the company.  He reported he has two friends and is closer to his children now than he used to be.  He goes to church.  He reported limited recreational and leisure pursuits, although reported liking the outdoors.

The examiner found to Veteran to be alert, cooperative, and appropriately dressed.  The examiner noted no loose associations or flight of ideas, no bizarre motor movements or tics, an appropriate affect, no impairment of thought processes or communication, adequate memory, and adequate insight and judgment.

The examiner assigned a GAF of 65.  He opined that the Veteran's psychiatric symptoms result in mild impairment of employment and social functioning.

In September 2009 the Veteran's VA treating psychologist authored a letter stating that given the frequency and severity of the Veteran's condition it was unlikely that he would be able to be gainfully employed in the near future.

The Veteran underwent another VA examination in December 2009.  The Veteran reported he has panic attacks, which he said had improved such that he categorized his panic symptoms as mild over the past year.  He said he has intrusive recollections about combat experiences every day.  He reported he avoids crowds and people in general.  He reported anger outburst three to four times a week.

He said he has been having problems with his memory for the past three to five years which makes following the story line when reading a book difficult.  The examiner noted that although the Veteran reported having poor attention, the examiner did not note attention problems during the examination.  The Veteran's general appearance was appropriate, his speech unremarkable, he was cooperative and friendly, his affect was normal, his mood anxious, he had unremarkable thought process and content, and he understood the outcome of his behavior.  The examiner found the Veteran's recent and remote memory were intact but short term memory was slightly impaired.

The Veteran reported he has had a girlfriend for seven years but they do not live together and they often argue.  The examiner related that the Veteran provided a letter from his girlfriend that stated that the Veteran has problems with patience and taking advice from others and gets angry quickly and doesn't care if he hurts others.  The Veteran reported he has pretty good relationships with his two adult daughters, who he speaks with once a week.  He reported he has one friend in New York who he talks to every one to two months.  He reported he attends a small church on a weekly basis.  

The Veteran reported he had been unemployed for three years after getting fired from his last job working for his brother because they fought too much.  He attributed his continued unemployment to his anger outbursts, physical problems, and lack of concentration.  He stated he could work from home but doesn't deal well with deadlines and schedules.  He noted nobody ever complained about his work; the complaints were only about his attitude.

The examiner assigned a GAF of 55.  The examiner opined that the Veteran experiences reduced reliability and productivity due to PTSD symptoms.

In May 2011 the Veteran's VA treating psychologist completed a work abilities form for the Veteran and found he had moderate restriction in his ability to understand, remember, and carry out complex instructions; the ability to make judgments on complex work-related decisions, and the ability to interact appropriately with the public and co-workers.  Moderate restriction is defined by the form as more than slight limitation, but where the ability is still able to function satisfactorily.  She noted marked restriction in the ability to interact appropriately with supervisors and respond appropriately to usual work situations and to changes in a routine work setting.  Marked restriction is defined by the form as serious limitation with substantial loss in the ability to effective function.  She noted the Veteran becomes highly anxious and easily irritable with other people.  She stated he is unable to concentrate for longer than 20 minutes at a time and exhibits mild to moderate problems with immediate and recent memory.

The Board finds that the evidence weighs against finding that the Veteran is entitled to a rating in excess of 50 percent prior to September 28, 2011.

Neither the Veteran's treatment records nor his VA examinations indicate that the Veteran experiences, for example only, suicidal ideation, obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.

The Veteran has reported problems with irritability and angry outbursts, which he has identified as a problem in maintaining relationships, including at work.  However, he has maintained a long term relationship with a girlfriend and with his children and has reported having one or two friends.  He reported arguing with his brother led to his becoming unemployed from the brother's business.  Thus, the Veteran's reported impaired impulse control when it comes to anger and difficulty maintaining relationships has affected him occupationally.

However, the Veteran has also reported that when he was working his problems were not with the quality of his work, but rather appear to have stemmed from interpersonal issues.  In September 2009 the Veteran's treating psychologist opined that given the frequency and severity of the Veteran's condition he was likely to be unemployable for the near future.  Although she did not specify what symptoms were interfering with the Veteran's employability at that point, she later in May 2011 reported marked restriction in interacting appropriately with supervisors and responding appropriately to usual work situations and to changes in a routine work setting.  The Board notes that marked restrictions represent a substantial loss in the ability to effective function, but not a complete inability.  Further, the treating psychologist noted some moderate restrictions, which do represent more than a slight limitation, but where there is still an ability to function satisfactorily.  Thus, the evidence suggests some occupational impairment, but the Board finds the severity does not more closely approximate the criteria for a 70 percent rating.

The Veteran's GAF scores of 51 and 55 represent moderate symptoms or moderate difficulty in social, occupational, or school functioning, while the score of 65 assigned in May 2009 represents mild symptoms.  Thus, his GAF scores support that the Veteran's overall condition is best described as occupational and social impairment with reduced reliability and productivity.

A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and that the currently assigned 50 percent rating correctly contemplates his level of functioning.  A 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation which would cause many of the Veteran problems he has reported.  

Thus, the Board finds that a rating in excess of 50 percent prior to September 28, 2011 is not warranted.  The Board further finds that a rating of 70 percent should be effective September 28, 2011, but that a rating in excess of 70 percent is not warranted.

In September 2012 the Veteran underwent a VA examination.  The examiner found that the Veteran's PTSD symptoms had increased somewhat over the past year.  The examiner noted the Veteran reported increased levels of anxiety and depression recently along with moderate to severe insomnia, irritability, decreased energy, some checking compulsion during the night for security reasons, some suicidal ideation without intent, panic attacks two to three times a week, and frequent flashbacks.  The examiner assigned a GAF of 50.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  

The Veteran reported going to church every week but leaving as soon as the service is over to avoid socializing and otherwise self isolating.  The examiner stated that the Veteran shows moderate to severe impairment in psychosocial adjustment.

The examiner opined that the Veteran's current level of anxiety, depression, irritability, decreased attention and concentration, and decreased stress tolerance, as well as his discomfort around others would be expected to cause moderate to severe impairment of occupational reliability and productivity.

The examiner found the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.

For a rating of 100 percent there must be total occupational and social impairment.  The Board finds that such does not describe the severity of the Veteran's condition.  

The evidence does not show, for example only, that the Veteran has gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, is a persistent danger of hurting himself or others, has an intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.

Although the Veteran is unemployed, the Board finds that the evidence is against finding that he has total occupational impairment due to his PTSD symptoms.  The September 2012 VA examiner opined that the Veteran has moderate to severe impairment of occupational reliability and productivity.  The Veteran's treating psychologist in May 2011 noted serious limitations with a substantial loss in the ability to effectively interact appropriately with supervisors and respond appropriately to usual work situations and to changes in a routine work setting.  However, she found other specific restrictions, such as interacting appropriately with the public and co-workers to only be moderate.

The Veteran continues to report some social interaction as well, although limited, suggesting not total social impairment.

Overall, the Veteran's functionality is greater than what would be expected from a Veteran with a 100 percent PTSD disability rating.  The Board acknowledges the Veteran's symptoms, but finds that they most closely approximate the 70 percent rating already assigned.  However, the Board does find that the effective date for the 70 percent rating should be September 28, 2011, as the September 2012 VA examiner noted that the Veteran's symptoms had worsened over the past year.  Therefore, the Board finds that an effective date a year prior to the VA examination is appropriate.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms and their effect on the Veteran's social and occupational functioning are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's PTSD.  In addition, the Board finds the record does not reflect that the Veteran's PTSD markedly interferes with his ability to work beyond what is already contemplated by the Rating Schedule, although the Veteran is currently unemployed and his PTSD symptoms do cause occupational impairment as discussed above.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Reduction

Service connection for prostate cancer was granted by a March 2009 rating decision, and a 100 percent evaluation was awarded, effective November 14, 2008.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In a July 2009 rating decision the RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to noncompensable.  

The Veteran was notified of this proposal in a letter dated in August 2009. In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence.  In a December 2009 rating decision the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to noncompensable, effective April 1, 2010, and informed the Veteran of this in a letter dated in December 2009.  The Veteran appealed this decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  The July 2009 rating decision and August 2009 notice letter to the Veteran satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a December 2009 rating decision, accompanied by a notice letter.  The effective date of the reduction was April 1, 2010.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the medical evidence of record shows that the Veteran's prostate cancer treatment ended in December 2008.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals.  See id.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  Id. 

Obstructed voiding causing urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating.  Id.

A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following; persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Id.

In a January 2011 rating decision, the RO found that the Veteran was entitled to a rating of 20 percent for prostate cancer residuals, effective the date of the original reduction, April 1, 2010.  In a January 2013 rating decision, the RO increased the Veteran's evaluation for residuals of prostate cancer to 40 percent effective September 28, 2012.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent from April 1, 2010 to September 28, 2012 nor a rating in excess of 40 percent thereafter.

A January 2010 VA treatment note indicates the Veteran was experiencing stable nocturia two to three times per night with no other urinary symptoms.  He had continued complaints of nocturia throughout 2010, again reported stable nocturia two to three times per night in April 2011.

The Veteran underwent a VA examination in November 2011.  He was noted not to have renal dysfunction or failure.  He was noted to have urinary leakage, a daytime voiding interval of two hours, and nighttime voiding three times per night.  He reported only using absorbent materials if leaving the house for more than an hour, thus using one to two pads once a week.  

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent from April 1, 2010 to September 28, 2012.

As 40 percent rating for urinary frequency requires daytime voiding interval less than one hour, or; awakening to void five or more times per night, and Veteran consistently reported awakening to void only two or three times per night and a daytime voiding interval of two hours, the Veteran does not meet the criteria for a rating in excess of 20 percent for urinary frequency.  He further does not meet the criteria for a 40 percent or higher rating for urine leakage as he reports using only one to two absorbent pads a week.  There is further no evidence of urinary retention requiring intermittent or continuous catheterization or of renal dysfunction.

On September 28, 2012, the Veteran underwent another VA examination.  The RO has granted the Veteran a 40 percent rating as of that date.  The Board finds that a higher rating is not warranted.

As his September 2012 VA examination, the Veteran reported daytime voiding at an interval of between one and two hours and nighttime voiding five or more times.  He did not report needing to use absorbent material due to urine leakage.  His obstructed voiding did not require intermittent or continuous catheterization.

As the evidence does not indicate the Veteran has renal dysfunction or requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, he does not meet the criteria for a rating in excess of 40 percent.

As a preponderance of the evidence is against to a rating in excess of 20 percent from April 1, 2010 to September 28, 2012 and a rating in excess of 40 percent thereafter, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an  extraschedular rating is warranted for the residuals of the Veteran's prostate cancer, but finds that it is not.  38 C.F.R. § 3.321(b)(1).

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected prostate cancer residuals that would render the schedular criteria inadequate.  The Veteran's symptoms, including nocturia and urine leakage, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.    

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board notes that the evidence does not show hospitalization due to the Veteran's voiding dysfunction or that it markedly interferes with his ability to work.  See 38 C.F.R. § 4.1.

38 U.S.C.A. § 1151

The Veteran has claimed that he has a jaw condition that was caused by negligent treatment at a VA medical facility.  See June 2011 claim.  However, the Veteran has not offered any other specifics as to claim, including the precise nature of his injury, the VA medical facility where the injury occurred, when the injury occurred, or what negligent action he contends caused the injury.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the appellant must demonstrate that VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program, or VA medical examination resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 C.F.R. § 3.361 (2014).

The Board has reviewed the Veterans VA medical treatment records and note he has received dental treatment at the VA.  Records include multiple complaints of pain, including a complaint of mandibular pain in May 2011 that the Veteran reported began several months ago after having dental work.

However, records do not show the diagnosis of a current jaw disability.  Further, records do not indicate that any additional disability was caused by negligent VA treatment.  The Board acknowledges the Veteran's own contention that he has a jaw disability caused by negligent VA treatment, but finds that he statements are too vague and unsupported to support awarding benefits under 38 U.S.C.A. § 1151.  As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

A notice letter was sent to the Veteran in November 2009 after he filed his service connection for PTSD and TDIU claim, in May 2012 after he filed his 38 U.S.C.A. § 1151 claim, and in June 2013 after his filed his claim for service connection for back disability and residuals of a broken collar bone.  All letters were sent prior to the initial adjudication of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The duty to notify is triggered by the receipt of a claim. In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  The notice provisions and procedures governing reductions contained in  38 C.F.R. § 3.105(e) have been met and discussed above.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination with respect to his back in July 2013 with an VA opinion obtained in December 2013.  He underwent a VA examination with respect to his claim for service connection for residuals of a broken collar bone in December 2013.  He was afforded VA PTSD examinations in December 2008, May 2009, December 2009, and September 2012.  In November 2011 he was afforded an examination with respect to his prostate cancer.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions in all instances.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination with respect to his 38 U.S.C.A. § 1151 claim, but the Board finds none is required.  The Veteran has offered only conclusory, generalized lay statements that he has a jaw disability caused by negligent treatment at the VA, which is unsupported by even speculative medical evidence.  Thus, the standard under which a VA examination must be provided has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for lumbar spine degenerative disc disease is denied.

Service connection for right shoulder strain, claimed as residuals of broken collar bone, is denied.

A rating in excess of 50 percent for PTSD prior to September 28, 2011 is denied.

A rating  of 70 percent, but no higher, for PTSD is granted effective September 28, 2011, subject to the laws and regulations controlling the disbursement of monetary benefits.

The reduction for the evaluation of prostate cancer from 100 percent to 20 percent effective April 1, 2010 and to 40 percent effective September 28, 2012 was proper.

A rating in excess of 20 percent effective April 1, 2010 and in excess of 40 percent effective September 28, 2012 for prostate cancer is denied.

Compensation under 38 U.S.C.A. § 1151 for a jaw condition is denied.



REMAND

The Veteran contends he is entitled to TDIU as his service-connected PTSD and prostate cancer prevent him from maintaining gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's satisfies the percentage rating requirements for a schedular TDIU.  However, the Board finds a remand is necessary to obtain an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of any or all of his service-connected disabilities.  He is currently service-connected for PTSD, prostate cancer, status post right wrist fracture, and erectile dysfunction.  

Although some opinions are of record as to the effect of the Veteran's various service-connected disabilities on his employability, no opinion considers all of the Veteran's disabilities.  Specifically, the September 2012 VA general medical examiner opined that the Veteran's service-connected wrist condition as well as his urinary frequency due to his prostate cancer would limit any work activities to short, non-strenuous or sedentary work.  The September 2012 VA mental health examiner opined that the Veteran's current level of anxiety, depression, irritability, decreased attention and concentration, and decreased stress tolerance, as well as his discomfort around others, would be expected to cause moderate to severe impairment of occupational reliability and productivity.
 
The Board acknowledges that the Veteran was found disabled by Social Security due to anxiety related disorders and affective/mood disorders effective December 2008.  However, while SSA determinations must be considered by the VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).

Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether obtain an opinion as to whether the Veteran is precluded from obtaining or maintaining any gainful employment solely due to his service-connected PTSD, prostate cancer, status post right wrist fracture, and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  The examiner should specifically indicate whether the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected PTSD, prostate cancer, status post right wrist fracture, and erectile dysfunction.  Any opinion should be supported by a rationale. 

2. When the development requested has been completed, the claim should be adjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


